DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined and are pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 10/30/2020, 03/15/2022, 08/17/2022 is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 13, 14, and  20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 13, and 20 recite the limitation "the K terminals " in line 2 of the respective claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 14 are rejected for having similar limitations to those in Claims 6 and 13, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5, 8-10, 12, 15-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0335399 A1 to Wang et al. (hereinafter “Wang”) in view of US 8,773,966 B1 to Petrovic et al. (hereinafter “Petrovic”).

Regarding Claim 1, Wang teaches A method in a first node for wireless communication, comprising: 
receiving K candidate radio signal(s); and receiving a first radio signal,  ([0077], discloses receiving, by a first network device (i.e. first node), a first power configuration parameter and a second power configuration parameter that are sent by a second network device, and receiving reference signals (i.e. K candidate radio signals) and data (i.e. first radio signal) that are sent by the second network device, where the reference signals include a reference signal of a first antenna port group and a reference signal of a second antenna port group)
the first radio signal being associated to a first identifier; ([0007], discloses determining, by the first network device, a first power of received data (i.e. first radio signal) (data that is from the first antenna port group) based on the first power configuration parameter (i.e. first identifier associated with first radio signal) and the reference signal of the first antenna port group, and determining a second power of received data (data that is from the second antenna port group) based on the second power configuration parameter and the reference signal of the second antenna port group)
wherein the K candidate radio signal(s) is(are) associated to K first-type identifier(s) respectively, and only K1 first-type identifier(s) among the K first-type identifier(s) is(are) equal to the first identifier; ([0007], discloses determining, by the first network device, a first power of received data  (data that is from the first antenna port group) based on the first power configuration parameter and the reference signal of the first antenna port group, and determining a second power of received data (data that is from the second antenna port group) based on the second power configuration parameter and the reference signal of the second antenna port group.  Examiner notes that each reference signal (i.e. K candidate radio signal) has a corresponding power configuration parameter (i.e. associated to K first type identifiers).  Furthermore, the data received is specific to an antenna port group. The first power configuration parameter is associated with a reference signal and data using the same antenna port group (i.e. K first type identifiers are equal to the first identifier))
the K1 first-type identifier(s) is(are) associated to K1 candidate radio signal(s) among the K candidate radio signal(s) respectively; ([0009], discloses the first network device may separately determine, based on a power configuration parameter and a reference signal that are corresponding to an antenna port group (i.e. K1 first-type identifiers associated to K1 candidate radio signals), a power of data that is from the antenna port group, so that data sent by a corresponding antenna port group can be separately demodulated based on an obtained power)
the K is a positive integer, and the K1 is a positive integer not greater than the K; each one of the K first-type identifier(s) is an integer; a ([0007], discloses receiving, by a first network device, a first power configuration parameter and a second power configuration parameter that are sent by a second network device, and receiving reference signals and data that are sent by the second network device, where the reference signals include a reference signal of a first antenna port group and a reference signal of a second antenna port group. Examiner notes two reference signals is indicative of a positive integer.  Furthermore, only one reference signal of the two reference signals are applicable for a particular antenna port group (i.e. K1 is a positive integer not greater than K))
and the K candidate radio signal(s) and the first radio signal are transmitted by one same transmitter. ([0007], discloses receiving reference signals (i.e. K candidate radio signals) and data (i.e. first radio signal) that are sent by the second network device. Figure 6, illustrates a network node with a transmitter)

Wang teaches only the K1 candidate radio signal(s) among the K candidate radio signal(s) can be used for the first radio signal; ([0009], discloses the first network device may separately determine, based on a power configuration parameter and a reference signal that are corresponding to an antenna port group, a power of data that is from the antenna port group, so that data sent by a corresponding antenna port group can be separately demodulated based on an obtained power) 
Wang does not explicitly teach only the K1 candidate radio signal(s) among the K candidate radio signal(s) can be used for controlling a receiving power of the first radio signal.
However, the concept of a specific reference signal used for controlling a receiving power of a corresponding radio signal is well known in the art. For example, in a similar field of endeavor, Petrovic discloses in Column 2 lines 65-67 and Column 3 lines 1-12, automatic gain control in a receiver of a wireless device, where the receiver sets the gain of receiver components based on signal power measured in the frequency domain. Specifically, the automatic gain control measures the signal power in frequency domain based on reference signals (pilots) included in a received sub-frame. At the end of the sub-frame, the automatic gain control adjusts the gain of the receiver components according to the measured signal power. The receiver processes the subsequent sub-frame according to the adjusted gain. While the automatic gain control measures the signal power in frequency domain during a sub-frame, the automatic gain control adjusts the gain of the receiver components according to the measured signal power at a sub-frame boundary that follows.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang to include the above limitations as suggested by Petrovic, as automatic gain control allows for received signals to be correctly demodulated and decoded as indicated in Column 1 lines 30-34 of Petrovic.


Regarding Claim 2, Wang/Petrovic teaches  The method according to claim 1, comprising: 
Wang further teaches receiving K2 information block(s); wherein the K2 information block(s) comprise(s) K2 first-type identifier(s) respectively, and the K2 is a positive integer; the K2 is 1 and the K2 first-type identifier is the first identifier; or, the K2 is greater than 1, and any one of the K first-type identifier(s) is equal to one of the K2 first-type identifier(s). ([0007], discloses receiving, by a first network device, a first power configuration parameter and a second power configuration parameter that are sent by a second network device (i.e. receiving K2 information block(s); wherein the K2 information block(s) comprise(s) K2 first-type identifier(s) respectively). [0134], discloses the second network device may send the power configuration parameter (first type identifier), the reference signal, and the data in a same time unit, or in different time units. This is not limited in this embodiment of the present invention. The time unit may be a time unit such as a subframe, a frame, a slot, or a mini-slot for dividing a time granularity)

Regarding Claim 3, Wang/Petrovic teaches The method according to claim 1, wherein Wang further teaches each one of the K first-type identifier(s) is used for determining one antenna port group, and the antenna port group comprises a positive integer number of antenna port(s). ([0132], discloses each antenna port group may include one antenna port, or may include a plurality of antenna ports. In other words, one power configuration parameter may be used for a plurality of antenna ports, or one power configuration parameter may be used for one antenna port. [0135], discloses The power configuration parameter may include at least one of a beam identifier, a beam antenna port, a reference signal power, and a power ratio)

Regarding Claim 5, Wang/Petrovic teaches The method according to claim 1, wherein Wang further teaches the K candidate radio signal(s) and the first radio signal all indicate a same third-type identifier; or, a transmitter of the K candidate radio signal(s) transmits the K1 candidate radio signal(s) among the K candidate radio signal(s) employing a same transmitting power. ([0043]-[0044], discloses optionally, receiving, by the first network device, information that is sent by the second network device and that is used to indicate a correspondence between a beam identifier (i.e. third-type identifier) and at least one of a quantity of transmission layers, an antenna port, and a codeword, and receiving information that is sent by the second network device and that is used to indicate a correspondence between a beam identifier and a power configuration parameter)

Regarding Claim 8, Wang teaches A first node for wireless communication, comprising: 
a first receiver, to receive K candidate radio signal(s); and a second receiver, to receive a first radio signal, ([0077], discloses receiving, by a first network device (i.e. first node), a first power configuration parameter and a second power configuration parameter that are sent by a second network device, and receiving reference signals (i.e. K candidate radio signals) and data (i.e. first radio signal) that are sent by the second network device, where the reference signals include a reference signal of a first antenna port group and a reference signal of a second antenna port group) 
the first radio signal being associated to a first identifier; ([0007], discloses determining, by the first network device, a first power of received data (i.e. first radio signal) (data that is from the first antenna port group) based on the first power configuration parameter (i.e. first identifier associated with first radio signal) and the reference signal of the first antenna port group, and determining a second power of received data (data that is from the second antenna port group) based on the second power configuration parameter and the reference signal of the second antenna port group)
wherein the K candidate radio signal(s) is(are) associated to K first-type identifier(s) respectively, and only K1 first-type identifier(s) among the K first-type identifier(s) is(are) equal to the first identifier; ([0007], discloses determining, by the first network device, a first power of received data  (data that is from the first antenna port group) based on the first power configuration parameter and the reference signal of the first antenna port group, and determining a second power of received data (data that is from the second antenna port group) based on the second power configuration parameter and the reference signal of the second antenna port group.  Examiner notes that each reference signal (i.e. K candidate radio signal) has a corresponding power configuration parameter (i.e. associated to K first type identifiers).  Furthermore, the data received is specific to an antenna port group. The first power configuration parameter is associated with a reference signal and data using the same antenna port group (i.e. K first type identifiers are equal to the first identifier))
the K1 first-type identifier(s) is(are) associated to K1 candidate radio signal(s) among the K candidate radio signal(s) respectively; ([0009], discloses the first network device may separately determine, based on a power configuration parameter and a reference signal that are corresponding to an antenna port group (i.e. K1 first-type identifiers associated to K1 candidate radio signals), a power of data that is from the antenna port group, so that data sent by a corresponding antenna port group can be separately demodulated based on an obtained power)
the K is a positive integer, and the K1 is a positive integer not greater than the K; each one of the K first-type identifier(s) is an integer; a ([0007], discloses receiving, by a first network device, a first power configuration parameter and a second power configuration parameter that are sent by a second network device, and receiving reference signals and data that are sent by the second network device, where the reference signals include a reference signal of a first antenna port group and a reference signal of a second antenna port group. Examiner notes two reference signals is indicative of a positive integer.  Furthermore, only one reference signal of the two reference signals are applicable for a particular antenna port group (i.e. K1 is a positive integer not greater than K))
and the K candidate radio signal(s) and the first radio signal are transmitted by one same transmitter. ([0007], discloses receiving reference signals (i.e. K candidate radio signals) and data (i.e. first radio signal) that are sent by the second network device. Figure 6, illustrates a network node with a transmitter)

Wang teaches only the K1 candidate radio signal(s) among the K candidate radio signal(s) can be used for the first radio signal; ([0009], discloses the first network device may separately determine, based on a power configuration parameter and a reference signal that are corresponding to an antenna port group, a power of data that is from the antenna port group, so that data sent by a corresponding antenna port group can be separately demodulated based on an obtained power) 
Wang does not explicitly teach only the K1 candidate radio signal(s) among the K candidate radio signal(s) can be used for controlling a receiving power of the first radio signal.
However, the concept of a specific reference signal used for controlling a receiving power of a corresponding radio signal is well known in the art. For example, in a similar field of endeavor, Petrovic discloses in Column 2 lines 65-67 and Column 3 lines 1-12, automatic gain control in a receiver of a wireless device, where the receiver sets the gain of receiver components based on signal power measured in the frequency domain. Specifically, the automatic gain control measures the signal power in frequency domain based on reference signals (pilots) included in a received sub-frame. At the end of the sub-frame, the automatic gain control adjusts the gain of the receiver components according to the measured signal power. The receiver processes the subsequent sub-frame according to the adjusted gain. While the automatic gain control measures the signal power in frequency domain during a sub-frame, the automatic gain control adjusts the gain of the receiver components according to the measured signal power at a sub-frame boundary that follows.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang to include the above limitations as suggested by Petrovic, as automatic gain control allows for received signals to be correctly demodulated and decoded as indicated in Column 1 lines 30-34 of Petrovic.

Claims 9, 10, and 12 are rejected for having the same limitations as claims 2, 3, and 5, respectively, except the claims are in first node apparatus format.


Regarding Claim 15, Wang teaches A second node for wireless communication, comprising: 
a second transmitter, to transmit K candidate radio signal(s); and a third transmitter, to transmit a first radio signal, ([0077], discloses receiving, by a first network device, a first power configuration parameter and a second power configuration parameter that are sent by a second network device (second node), and receiving reference signals (i.e. K candidate radio signals) and data (i.e. first radio signal) that are sent by the second network device, where the reference signals include a reference signal of a first antenna port group and a reference signal of a second antenna port group)
the first radio signal being associated to a first identifier; ([0007], discloses determining, by the first network device, a first power of received data (i.e. first radio signal) (data that is from the first antenna port group) based on the first power configuration parameter (i.e. first identifier associated with first radio signal) and the reference signal of the first antenna port group, and determining a second power of received data (data that is from the second antenna port group) based on the second power configuration parameter and the reference signal of the second antenna port group)
wherein the K candidate radio signal(s) is(are) associated to K first-type identifier(s) respectively, and only K1 first-type identifier(s) among the K first-type identifier(s) is(are) equal to the first identifier; ([0007], discloses determining, by the first network device, a first power of received data  (data that is from the first antenna port group) based on the first power configuration parameter and the reference signal of the first antenna port group, and determining a second power of received data (data that is from the second antenna port group) based on the second power configuration parameter and the reference signal of the second antenna port group.  Examiner notes that each reference signal (i.e. K candidate radio signal) has a corresponding power configuration parameter (i.e. associated to K first type identifiers).  Furthermore, the data received is specific to an antenna port group. The first power configuration parameter is associated with a reference signal and data using the same antenna port group (i.e. K first type identifiers are equal to the first identifier))
the K1 first-type identifier(s) is(are) associated to K1 candidate radio signal(s) among the K candidate radio signal(s) respectively; ([0009], discloses the first network device may separately determine, based on a power configuration parameter and a reference signal that are corresponding to an antenna port group (i.e. K1 first-type identifiers associated to K1 candidate radio signals), a power of data that is from the antenna port group, so that data sent by a corresponding antenna port group can be separately demodulated based on an obtained power)
the K is a positive integer, and the K1 is a positive integer not greater than the K; each one of the K first-type identifier(s) is an integer; a ([0007], discloses receiving, by a first network device, a first power configuration parameter and a second power configuration parameter that are sent by a second network device, and receiving reference signals and data that are sent by the second network device, where the reference signals include a reference signal of a first antenna port group and a reference signal of a second antenna port group. Examiner notes two reference signals is indicative of a positive integer.  Furthermore, only one reference signal of the two reference signals are applicable for a particular antenna port group (i.e. K1 is a positive integer not greater than K))

Wang teaches only the K1 candidate radio signal(s) among the K candidate radio signal(s) can be used for the first radio signal; ([0009], discloses the first network device may separately determine, based on a power configuration parameter and a reference signal that are corresponding to an antenna port group, a power of data that is from the antenna port group, so that data sent by a corresponding antenna port group can be separately demodulated based on an obtained power) 
Wang does not explicitly teach only the K1 candidate radio signal(s) among the K candidate radio signal(s) can be used for controlling a receiving power of the first radio signal.
However, the concept of a specific reference signal used for controlling a receiving power of a corresponding radio signal is well known in the art. For example, in a similar field of endeavor, Petrovic discloses in Column 2 lines 65-67 and Column 3 lines 1-12, automatic gain control in a receiver of a wireless device, where the receiver sets the gain of receiver components based on signal power measured in the frequency domain. Specifically, the automatic gain control measures the signal power in frequency domain based on reference signals (pilots) included in a received sub-frame. At the end of the sub-frame, the automatic gain control adjusts the gain of the receiver components according to the measured signal power. The receiver processes the subsequent sub-frame according to the adjusted gain. While the automatic gain control measures the signal power in frequency domain during a sub-frame, the automatic gain control adjusts the gain of the receiver components according to the measured signal power at a sub-frame boundary that follows.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang to include the above limitations as suggested by Petrovic, as automatic gain control allows for received signals to be correctly demodulated and decoded as indicated in Column 1 lines 30-34 of Petrovic.

Claims 16, 17, 19 are rejected for having the same limitations as claims 2, 3, and 5, respectively, except the claims are in second node apparatus format.


Claim(s) 4, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang/Petrovic in view of US 2021/0068058 A1 (foreign priority date of Jan. 16, 2018) to Sun et al. (hereinafter “Sun”).

Regarding Claim 4, Wang/Petrovic teaches The method according to claim 2, comprising:
Wang/Petrovic does not explicitly teach transmitting a second radio signal; 
wherein each one of the K2 information block(s) comprises power control relevant information, and the power control relevant information comprises at least one of an expected power and a pathloss compensation factor; the power control relevant information indicated by an information block comprising the first identifier among the K2 information block(s) is used for determining a transmitting power of the second radio signal. 
However, in a similar field of endeavor, Sun discloses in Figure 1 and [0039]-[0047], an uplink power control parameter configuration method in which a terminal receives a power control parameter set (i.e. power control relevant information) sent by a network device, determines a target parameter or a target parameter value for a first power control parameter item from the parameter set of the power control parameter item of the power control parameter set, and determines a target transmit power of an uplink channel (i.e. determine transmitting power of second radio signal) or an uplink reference signal according to the target parameter configuration index or the target parameter value. [0048], discloses taking PUSCH as an example, the power control parameter item associated with the power control parameter set includes a target received power, a path loss compensation factor, a reference resource identification of a downlink channel or a reference signal for a pathloss calculation and a process identification of a closed-loop power control.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang/Petrovic to include the above limitations as suggested by Sun, in order to improve accuracy of power control and reduce power consumption of the terminal as indicated in [0074] of Sun.

Claim 11 is rejected for having the same limitations as Claim 4 above, except the claim is in first node apparatus format.
Claim 18 is rejected for having the same limitations as Claim 4 above, except the claim is in second node apparatus format.
Allowable Subject Matter
Claims 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, but would be allowable if the 112 rejection is overcome and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/           Primary Examiner, Art Unit 2477